        Case 1:19-cv-04223-LAP-KHP Document 141 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                3/4/2021
NESPRESSO USA, INC.,
                                                Plaintiff,                      ORDER

                             -against-                                1:19-cv-4223 (LAP) (KHP)

WILLIAMS-SONOMA, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with the telephonic case management conference held today – March 4,

2021 – in the above-captioned matter, the parties are directed as follows:

Extension of Discovery:

         The Court hereby adopts the 45-day extension to the discovery schedule jointly

proposed by the parties. Accordingly, the deadline for fact discovery in this case is May 12,

2021 and the deadline for expert discovery is August 6, 2021. Further, the Court adopts all

additional deadlines as set forth in the table annexed as Exhibit A to the parties’ letter

submission at ECF No. 137.

Discovery Rulings:

         Williams-Sonoma is directed to log its common interest agreement with Belmoca in its

privilege log to the extent it claims that the agreement itself is privileged. The agreement

should also be included in the representative sample of Belmoca documents being withheld on

the ground of privilege specified at ECF No. 104. Consistent with that prior order, Defendant

shall email the agreement, along with the rest of the representative sampling, to the Court for
      Case 1:19-cv-04223-LAP-KHP Document 141 Filed 03/04/21 Page 2 of 2




in camera review. Accordingly, the Court will not require Williams-Sonoma to produce the

common interest agreement at this time.

       Further, the Court denies, without prejudice, Williams-Sonoma’s request to compel the

production of documents showing why Nespresso included safety precautions and warranty

language with its coffee machines that specify the use of Nespresso-branded capsules in those

machines. For the reasons noted at today’s conference, this request is not proportional to the

needs of the case at this stage of the proceedings. Instead, Williams-Sonoma will be permitted

to ask questions about the relevant safety/warranty language during the appropriate 30(b)(6)

deposition. If, based on that deposition, additional narrowly tailored requests for these

documents proves necessary, Williams-Sonoma may make those requests at that time.

Motion for the Issuance of Letters of Request:

       By March 8, 2021 Williams-Sonoma may submit a supplemental letter motion amending

its motion at ECF No. 127, as described at today’s conference, concerning its recent findings

with regard to the @competition email account. To the extent necessary, Nespresso may file a

response to this supplemental letter motion by March 10, 2021.


       SO ORDERED.

Dated: March 4, 2021
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
